Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered June 20, 2002, convicting defendant, after a jury trial, of burglary in the second degree, attempted sexual abuse in the first degree and assault in the third degree, and sentencing him, as a second violent felony offender, to concur*321rent terms of 14 years, 1½ to 3 years and 1 year, respectively, unanimously affirmed.
The court’s brief and innocuous reference, in its Allen charge, to the need to retry the case if the jury did not reach a verdict, was not coercive under the circumstances (compare People v Huarotte, 134 AD2d 166 [1987]). Defendant’s remaining complaints about the Allen charge are unpreserved and we decline to review them in the interest of justice. Were we to reach these claims, we would find no basis for reversal.
The record establishes that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Friedman, Sullivan and Gonzalez, JJ.